UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7148


PAUL MCDONALD,

                  Petitioner - Appellant,

             v.

WARDEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-03503-PJM)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul   McDonald         appeals      the    district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  We

have     reviewed       the        record   and     find     no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         McDonald       v.    Warden,     No.   8:08-cv-03503-PJM          (D.     Md.

April 2,    2009).        We       dispense    with   oral     argument     because      the

facts    and    legal     contentions         are   adequately      presented       in   the

materials      before     the       court   and     argument      would    not   aid     the

decisional process.

                                                                                 AFFIRMED




                                               2